SCHOONOVER, Judge.
After reviewing the briefs and record on appeal in the case sub judice, we find the appellant has failed to demonstrate any reversible error, and we therefore affirm the judgment. However, the judgment and sentence, although indicating the appellant is to receive credit for “time served,” does not set forth a specific period of credit time as required by section 921.161(1), Florida Statutes (1981). We therefore remand to the trial court with directions that the trial judge set forth the specific period of credit time granted the appellant. Walker v. State, 397 So.2d 1199 (Fla. 2d DCA 1981).
Remanded for correction of judgment and sentence; otherwise affirmed.
BOARDMAN, A.C.J., and SCHEB, J., concur.